Citation Nr: 1142501	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  05-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from December 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veteran Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In May 1980, the Veteran's claim of entitlement to service connection for a back disorder, to include as secondary to his service-connected residuals of a gunshot wound, right thigh, was denied.  Although receiving notice of this decision, the Veteran did not perfect an appeal.  As such, the May 1980 rating decision became final.  Since then, an April 2004 private treatment report from R.B.D., M.D., P.A., has been associated with the Veteran's claims file.  Therein, Dr. R.B.D., opined that it was "conceivable" that the Veteran's back disorder was aggravated beyond its natural course by his service-connected residuals of a gunshot wound, right thigh.  As such, the Board finds that the issue of whether new and material has evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of a right thigh gunshot wound, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and the claim is referred to the RO for appropriate action.  

In addition to the claim being referred above, in a November 2011 brief, the Veteran's representative asserted that a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) also had been reasonably raised by the record and should be referred to the RO for appropriate action.  During an April 2004 VA examination, the Veteran reported that he smoked about a pack of cigarettes per week for several years in the 1970s, but stopped in 1978.  No diagnosis of COPD followed.  The only other evidence of record wherein the Board found a diagnosis of COPD was in a May 2004 VA treatment record pertaining to an individual other than the Veteran.  The presence of this treatment report in this Veteran's claims file was due to VA's misfiling of that document.  The treatment report has been removed in order for VA to associate it with the correct veteran's claims file.  The Board finds that a claim of entitlement to service connection for COPD was not otherwise raised by the record and, thus, referral of this claim to the RO for appropriate action is not warranted.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

VA will grant entitlement to a total rating based on individual unemployability (TDIU) when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

As discussed in the Introduction, the evidence of record reasonably raised the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder, to include as secondary to the Veteran's service-connected residuals of a gunshot wound, right thigh.  Because it is possible that service connection could be granted pursuant to this reasonably raised claim, the Board finds that it is inextricably intertwined with the Veteran's claim of entitlement to TDIU.

Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of a right thigh gunshot wound, the Board finds that a remand is necessary for contemporaneous adjudication.  Id.

Accordingly, the case is remanded for the following action:

1.  After all of the appropriate notice and development has been completed with regard to the reasonably raised issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of a right thigh gunshot wound, the RO must adjudicated that claim contemporaneously to the Veteran's claim of entitlement to TDIU.

2.  The RO must then stay the remittal of the Veteran's TDIU claim until (1) the Veteran perfects an appeal of the rating decision concerning the reasonably raised claim referred herein; or (2) one year after the date of the letter sent to the Veteran notifying him of the rating decision as to the reasonably raised claim, whichever is earlier.  

3.  If the Veteran's TDIU claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  Upon readjudication of the TDIU claim, if the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

